DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive.
Applicant argues on pages 11-12 of the remarks that Han fails to teach the limitation of the first density is equal to the third density.  Applicant’s reason that the above limitation is not taught is because the density 3D of Han is a density of green sub-pixels in a partial area of the whole second area 20 rather than a density of the green sub-pixels in the whole second area 20.  Therefore the density 3D of the green sub-pixels 4P within SP is different from the density of the green sub-pixels 4P in the whole second area 20.
Examiner respectfully disagrees.  The claims require a conventional display area and translucent display area.  The conventional display region is a part of the corresponding area recited above and the translucent display region is a part of the corresponding area recited above.  Therefore, the claims do not preclude that the density be calculated with respect to the whole conventional display area and translucent display area, but rather a region.  For these reasons, the rejection is being maintained and updated to include the amended portions.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, 7, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al. (US PGPub 2020/0395418; hereinafter “Han”).
Re claim 1: Han teaches (e.g. figs. 1 and 3A, and labeled fig. 1 below) a display panel (portion of display panel as shown in fig. 1; hereinafter “D”), the display panel (D) having a display area (first area 10 of display panel and second area 20 of display panel; e.g. paragraph 43; hereinafter “DA”) and a non-display area (case of display would surround the display area; hereinafter “NDA”) surrounding the display area (DA), and the display area (DA) comprising a conventional display area (first area 10 of display panel; e.g. paragraph 43) and a translucent display area (second area 20 of display panel; e.g. paragraph 43); the display panel (D) comprising: a plurality of first sub-pixels (sub-pixels labeled “1P”), a plurality of second sub-pixels (sub-pixels labeled “2P”), a plurality of third sub-pixels (sub-pixels labeled “3P”), a plurality of fourth sub-pixels (sub-pixels labeled “4P”), a plurality of fifth sub-pixels (sub-pixels labeled “5P”) and a plurality of sixth sub-pixels (sub-pixels labeled “6P”), wherein the plurality of first sub-pixels (1P), the plurality of second sub-pixels (2P) and the plurality of third sub-pixels (3P) are provided in the conventional display region (10) and respectively arranged in a first density (1P is provided as two subpixels within pixel labeled “FP”; hereinafter “1D”), a second density (2P is provided as two subpixels within pixel labeled “FP”; hereinafter “2D”), and the second density (3P is provided as two subpixels within pixel labeled “FP” therefore has density 2D), the plurality of fourth sub-pixels (4P), the plurality of fifth sub-pixels (5P) and the plurality of sixth sub-pixels (6P) are provided in the translucent display region (20) and respectively arranged in a third density (4P is provided as two subpixels within pixel labeled “SP”; hereinafter “3D”), a fourth density (5P is provided as one subpixel within pixel labeled “SP”; hereinafter “4D”), and the fourth density (6P is provided as one subpixel within pixel labeled “SP”; therefore has density 4D), each of the plurality of fourth sub-pixels (4P) has a same color (4P and 1P are green subpixels) as each of the plurality of first sub-pixels (1P), each of the plurality of fifth sub-pixels (5P) has a same color (5P and 2P are blue subpixels) as each of the plurality of second sub-pixels (2P), and each of the plurality of sixth sub-pixels (6P) has a same color (6P and 3P are red subpixels) as each of the plurality of third sub-pixels (3P), and the first density (1D) is equal to (1D and 3D both have the same density of 2 subpixels per pixel) the third density (3D), and the second density (2D) is greater than (2D has the density of 2 subpixels per pixel and 4D has the density of 1 subpixel per pixel) the fourth density (4D).


    PNG
    media_image1.png
    459
    686
    media_image1.png
    Greyscale

Re claim 2: Han teaches the display panel according to claim 1, wherein each of the plurality of first sub-pixels (1P) and the plurality of fourth sub-pixels (4P) is a green sub-pixel (subpixels 201, 202 labeled G are the green subpixel; e.g. paragraph 45).
Re claim 4: Han teaches the display panel according to claim 2, wherein each of the plurality of fifth sub-pixels (5P) is a red sub-pixel (subpixel 203 labeled R is the red subpixel; e.g. paragraph 45), each of the plurality of sixth sub-pixels (6P) is a blue sub-pixel (subpixel 204 labeled B is the blue subpixel; e.g. paragraph 45), and an opening area (opening 313 of the red subpixel as shown in fig. 3A; e.g. paragraph 63) of each of the plurality of fifth sub-pixels (5P) is smaller (the ratio of opening area of the R:B is 1:1.6; e.g. paragraph 68; therefore the red opening is smaller than the blue opening) than an opening area (opening 314 of the blue subpixel as shown in fig. 3A; e.g. paragraph 63) of each of the plurality of sixth sub-pixels (6P).
Re claim 6: Han teaches (see labeled fig. 1 below showing grids) the display panel according to claim 1, wherein in the conventional display region (10), centers of the plurality of first sub-pixels (1P) form a plurality of first grids (grid formed by centers of 1P; hereinafter “1G”), and each of the plurality of first grids (1G) has a width w1 (width of 1G; hereinafter “W1”) between two opposite sides of the first grid (1G) along a pixel row direction (left-right direction of fig. 1; hereinafter “PRD”) and a length h1 (length of 1G; hereinafter “L1”) between two opposite sides of the first grid along a pixel column direction (up-down direction of fig. 1; hereinafter “PCD”); wherein in the translucent display region (20), centers of the plurality of fourth sub-pixels (4P) form a plurality of second grids (grid formed by centers of 4P; hereinafter “2G”), and each of the plurality of second grids (2G) has a width w2 (width of 2G; hereinafter “W2”) between two opposite sides of the second grid (2G) along the pixel row direction (PRD) and a length h2 (length of 2G; hereinafter “L2”) between two opposite sides of the second grid (2G) along the pixel column direction (PCD); and wherein h1 = h2, and w1 = w2 (W1=W2 and L1=L2).

    PNG
    media_image2.png
    517
    685
    media_image2.png
    Greyscale

Re claim 7: Han teaches (see labeled fig. 1 above showing grids) the display panel according to claim 6, wherein in the conventional display region (10), centers of the plurality of second sub-pixels (2P) form a plurality of third grids (grid formed by centers of 2P; hereinafter “3G”) and centers of the plurality of third sub-pixels (3P) form a plurality of fourth grids (grid formed by centers of 4P; hereinafter “4G”), each of the plurality of third grids (3G) has a width w3 (width of 3G; hereinafter “W3”) between two opposite sides of the third grid (3G) along the pixel row direction (PRG) and a length h3 (length of 3G; hereinafter “L3”) between two opposite sides of the third grid (3G) along the pixel column direction (PCD), and each of the plurality of fourth grids (4G) has a width w4 (width of 4G; hereinafter “W4”) between two opposite sides of the fourth grid (4G) along the pixel row direction (PRD) and a length h4 (length of 4G; hereinafter “L4”) between two opposite sides of the fourth grid (4G) along the pixel column direction (PCD); wherein, in the translucent display region (20), centers of the plurality of fifth sub-pixels (5P) form a plurality of fifth grids (grid formed by centers of 5P; hereinafter “5G”) and centers of the plurality of sixth sub-pixels (6P) form a plurality of sixth grids (grid formed by centers of 6P; hereinafter “6G”), each of the plurality of fifth grids (5G) has a width w5 (width of 5G; hereinafter “W5”) between two opposite sides of the fifth grid (5G) along the pixel row direction (PRD) and a length h5 (length of 5G; hereinafter “L5”) between two opposite sides of the fifth grid (5G) along the pixel column direction (PCD), and each of the plurality of sixth grids (6G) has a width w6 (width of 6G; hereinafter “W6”) between two opposite sides of the sixth grid (6G) along the pixel row direction (PRD) and a length h6 (length of 6G; hereinafter “L6”) between two opposite sides of the sixth grid (6G) along the pixel column direction (PCD); and wherein h5=h6=2*h3=2*h4 (L5=L6=2*L3=2*L4), and w5=w6=2*w3=2*w4 (W5=W6=2*W3=2*W4).
Re claim 20: Han teaches (e.g. figs. 1 and 3A, and labeled fig. 1 above) a display device comprising a display panel (portion of display panel as shown in fig. 1; hereinafter “D”), wherein the display panel (D) has a display area (first area 10 of display panel and second area 20 of display panel; e.g. paragraph 43; hereinafter “DA”) and a non-display area (case of display would surround the display area; hereinafter “NDA”) surrounding the display area (DA), and the display area (DA) comprises a conventional display area (first area 10 of display panel; e.g. paragraph 43) and a translucent display area (second area 20 of display panel; e.g. paragraph 43); the display panel (D) comprises: a plurality of first sub-pixels(sub-pixels labeled “1P”), a plurality of second sub-pixels (sub-pixels labeled “2P”), a plurality of third sub-pixels (sub-pixels labeled “3P”), a plurality of fourth sub-pixels (sub-pixels labeled “4P”), a plurality of fifth sub-pixels (sub-pixels labeled “5P”) and a plurality of sixth sub-pixels (sub-pixels labeled “6P”), wherein the plurality of first sub-pixels (1P), the plurality of second sub-pixels (2P) and the plurality of third sub-pixels (3P) are provided in the conventional display region (10) and respectively arranged in a first density (1P is provided as two subpixels within pixel labeled “FP”; hereinafter “1D”), a second density (2P is provided as two subpixels within pixel labeled “FP”; hereinafter “2D”), and the second density (3P is provided as two subpixels within pixel labeled “FP” therefore has density 2D); wherein the plurality of fourth sub-pixels (4P), the plurality of fifth sub-pixels (5P) and the plurality of sixth sub-pixels (6P) are provided in the translucent display region (20) and respectively arranged in a third density (4P is provided as two subpixels within pixel labeled “SP”; hereinafter “3D”), a fourth density (5P is provided as one subpixel within pixel labeled “SP”; hereinafter “4D”), and the fourth density (6P is provided as one subpixel within pixel labeled “SP”; therefore has density 4D), each of the plurality of fourth sub- pixels (4P) has a same color (4P and 1P are green subpixels) as each of the plurality of first sub-pixels (1P), each of the plurality of fifth sub- pixels (5P) has a same color (5P and 2P are blue subpixels) as each of the plurality of second sub-pixels (2P), and each of the plurality of sixth sub-pixels (6P) has a same color (6P and 3P are red subpixels) as each of the plurality of third sub-pixels (3P); and wherein the first density (1D) is equal to (1D and 3D both have the same density of 2 subpixels per pixel) the third density (3D), and the second density (2D) is greater than (2D has the density of 2 subpixels per pixel and 4D has the density of 1 subpixel per pixel) the fourth density (4D).
Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629. The examiner can normally be reached M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822